Opinion by
Judge Mencer,
William Madara (Madara) purchased a 50-cent Pennsylvania lottery ticket, No. 921746, with a drawing date of June 14, 1972. Thereafter, his wallet containing the ticket and other valuables was mislaid and not recovered until June 16, 1973, at which time the lottery ticket was presented to the Bureau of State Lotteries as a prize claim. On June 22, 1973, the Bureau denied Madara’s claim.
Madara filed a complaint in mandamus to compel Robert Kane, Secretary of Revenue,1 to honor lottery ticket No. 921746 as a winning ticket and alleged damages in the amount of $1 million. The defendant filed preliminary objections to the complaint in mandamus, a part of which was a demurrer asserting that Madara failed to state a cause of action.
An examination of the complaint2 discloses that in pertinent part Madara merely (1) identifies the parties to the suit, (2) asserts purchase and ownership of the *435lottery ticket, (3) alleges mislaying the ticket (inferentially because of the flood Agnes), (4) relates finding and presenting the ticket for claim to the Bureau (1 year and 2 days after the drawing date), and (5) states a denial of the claim by virtue of which he contends he suffered damages.
The complaint does not allege that Madara’s ticket number was selected as a winner at the drawing of June 14, 1972 or any other drawing, although such is implied by his presenting it subsequently as a prize claim. A literal reading of Madara’s complaint would indicate that the purchase of a lottery ticket and its presentation to the Bureau of State Lotteries, coupled with the Bureau’s denial, would result in damages to the owner of the ticket. Thus, the defendant’s preliminary objection that the plaintiff has failed to state a cause of action has merit here.
However, both parties urge us to interpret Section 14 of the State Lottery Law,3 72 P.S. §3761-14, which reads: “Unclaimed prize money on a winning lottery ticket or share shall be retained by the secretary for payment to the person entitled thereto for one year after the drawing in which the prize was won. If no claim is made within such period, the prize money shall be paid into the State Lottery Fund and used for purposes as otherwise herein provided.”
We are here confronted with a drawing held on June 14,1972 and a lottery ticket presented for a prize claim on June 16, 1973. For our consideration of the question raised in this appeal, it matters not whether the claim was made 1 or 2 days beyond the 1-year period.
We see the question to be whether or not Section 14 places a 1-year time limitation on the presentation of prize claims under the State Lottery Law.
*436Admittedly, Section 14 represents instructions or directions to the Secretary of Revenue relative to unclaimed prize money. There is nothing specific in this section concerning the presentation of claims by owners of lottery tickets. However, we are satisfied that, by necessary implication, all claims for prizes must be presented within 1 year after the drawing in which the prize was won.
Section 14 expressly requires the Secretary of Revenue (1) to retain for payment unclaimed prize money for 1 year after the drawing and (2), if no claim is made within the 1-year period, to pay the prize money into the State Lottery Fund to be used for purposes other than the payment of prizes. It follows that, once the Secretary of Revenue has paid the prize money into the State Lottery Fund, he is powerless to honor prize claims arising from drawings more than 1 year previous. Not only are there no funds available for such a purpose but, if other funds were utilized to honor such claims, we have no doubt that the Secretary of Revenue would be subject to surcharge.
It matters not whether we conclude that the lottery ticket owner is precluded, 1 year after the drawing, from making a prize claim or that he may make such a claim, nothing in the State Lottery Law prohibiting the same, but that the claim cannot be honored because there are no funds available for payment of the prize claimed. We must come face to face with the hard fact that, when the Legislature by statute calls for things to be done within stated times, they must be done so or rights fall. Commonwealth v. Lukens Steel Company, 402 Pa. 304, 167 A.2d 142 (1961).
Although we are sympathetic to the plaintiff, especially so since the complaint infers that his ticket was mislaid as a result of the flood Agnes and his claim may have been but 1 day late, the most we could conclude is that the provisions of Section 14, combined *437with the silence of the State Lottery Law concerning the time for presenting claims, results in an unclear and ponderable situation. This being an action in mandamus, we are confronted with the well-settled rule that mandamus is an extraordinary writ which lies to compel the performance of a ministerial act or mandatory duty where there is a clew legal right in the plaintiff, a corresponding duty in the defendant, and a want of any other appropriate and adequate remedy. Unger v. Hampton Township, 487 Pa. 399, 263 A.2d 385 (1970).
Concluding that the plaintiff has not stated a cause of action and does not have a clear legal right entitling him to relief in mandamus, we enter the following
Order
Now, this 10th day of May, 1974, the defendant’s preliminary objection in the nature of a demurrer is sustained, and the complaint of the plaintiff is hereby dismissed.

 Vincent X. Yakowicz is the present Secretary of Revenue.


 Preliminary objections in the nature of a demurrer admit all well-pleaded, material, and relevant facts in the complaint. Lynch v. Gates, 433 Pa. 531, 252 A.2d 633 (1969).


 Act of August 26, 1971, P.L. 351, as amended, 72 P.S. §3761-1 et seq.